Citation Nr: 0121186	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES 

1.  Entitlement to service connection for varicose veins of 
the left leg. 

2.  Entitlement to service connection for shrapnel wounds of 
the left forearm.

3.  Entitlement to service connection for toxoplasmosis.

4.  Entitlement to service connection for chronic urinary 
tract infections (UTIs).

5.  Entitlement to service connection for residuals of 
radiation exposure.

6.  Entitlement to service connection for bilateral pes 
planus.

7.  Entitlement to service connection for bilateral tinnitus.

8.  Entitlement to service connection for residuals of a 
perforation of the tympanic membrane of the right ear.

9.  Entitlement to service connection for bronchitis.

10.  Entitlement to service connection for a malignant 
neoplasm of the right lung, claimed as secondary to herbicide 
exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 RO decision which denied the 
veteran's claims of service connection for varicose veins of 
the left leg, shrapnel wounds to the left forearm, 
toxoplasmosis (a blood disorder), chronic UTIs, residuals of 
radiation exposure, bilateral pes planus, bilateral tinnitus, 
residuals of a perforation of the tympanic membrane of the 
right ear, and bronchitis.  This matter also comes to the 
Board on appeal from a May 1999 RO decision which denied the 
veteran's claim of service connection for a malignant 
neoplasm of the right lung, claimed as secondary to herbicide 
exposure.

In a May 1996 statement, the veteran withdrew, from appellate 
consideration, his claim of service connection for a back 
disability; as such, this issue is no longer before the Board 
and will not be discussed in the following decision.

Finally, it is noted that the veteran's representative, in a 
June 2001 informal hearing presentation, waived RO 
jurisdiction over evidence which was submitted since the last 
statement of the case; as such, the Board may proceed with an 
adjudication of his claims.

The main body of the present Board decision concerns the 
veteran's claims of service connection for varicose veins of 
the left leg, toxoplasmosis, chronic UTIs, residuals of 
radiation exposure, bilateral pes planus, bronchitis, and a 
malignant neoplasm of the lobe of the right lung.  His claims 
of service connection for shrapnel wounds of the left 
forearm, bilateral tinnitus, and residuals of a perforation 
of the tympanic membrane of the right ear are addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  Varicose veins of the left leg were not manifest during 
service; and any current varicose veins of the left leg are 
not attributable to service or to any service-connected 
disabilities.

2.  Toxoplasmosis was not manifest during service; and any 
current toxoplasmosis is not attributable to service.

3.  Chronic UTIs were not manifest during service; and any 
current UTIs are not attributable to service.

4.  There is no evidence that the veteran was exposed to 
radiation during service; and any current radiation residuals 
are not attributable to service.

5.  Bilateral pes planus was not manifest during service; and 
any current bilateral pes planus is not attributable to 
service.

6.  Bronchitis was not manifest in service; and any current 
bronchitis is not attributable to service.

7.  There was no evidence of a malignant neoplasm of the 
right lung during service or within a year of his service 
discharge; any current malignant neoplasm of the right lung 
is not attributable to service. 



CONCLUSIONS OF LAW

1.  Varicose veins of the left leg were not incurred in or 
aggravated by service, and are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991& Supp. 2000); 38 C.F.R. §§ 3.303, 
3.310 (2000).

2.  Toxoplasmosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991& Supp. 2000); 
38 C.F.R. § 3.303 (2000).

3.  Chronic urinary tract infections were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991& 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

4.  Residuals of radiation exposure were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991& 
Supp. 2000); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2000).

5.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991& Supp. 2000); 
38 C.F.R. § 3.303 (2000).

6.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991& Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

7.  A malignant neoplasm of the lobe of the right lung was 
not incurred in or aggravated by service, nor may service 
incurrence for this disability be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1961 to 
December 1964.  He had service in the Republic of Vietnam, 
where he served as a combat engineer.  He was awarded the 
Combat Infantryman's Badge, which is indicative of his combat 
service.

The veteran's December 1961 enlistment examination, and 
routine examinations, performed in May 1962 and December 
1963, reveal his lower extremities, feet, genitourinary and 
vascular systems, and lungs and chest, were clinically 
normal.

During an April 1964 examination, it was noted that the 
veteran had a varicose vein of the right gastrocnemius.  

At the time of his November 1964 separation examination, it 
was noted that the veteran had normal lower extremities, 
feet, genitourinary and vascular systems, and lungs and 
chest.

VA outpatient treatment records, dated in 1992, show that the 
veteran had nicotine dependence.  Specifically, an October 
1992 outpatient treatment record shows that he reported he 
was smoking two packs per day.  Records also show that his 
lungs were clear on examination in December 1992. 

An August 1993 VA general medical examination report shows 
that the veteran's throat was not congested; his nostrils 
were normal; and there was no tenderness of the paranasal 
sinuses.  Bilateral pes planus was objectively noted.  His 
hemic system was noted as normal.  The diagnoses included 
mild genitourinary tract infections.  

An August 1993 VA Agent Orange examination report shows that 
the veteran reported being exposed to villages (in Vietnam) 
which had been sprayed with chemicals.  He said he could not 
recall any symptoms related to his exposure.  As for 
subjective complaints he said he had bumps on his arms, neck, 
and palms.  The diagnoses were bilateral pes planus and a 
history of being exposed to Agent Orange, among other things. 

An August 1993 VA veins examination shows that the veteran 
reported having varicose veins on the back of both his calves 
for many years.  The diagnosis was asymptomatic varicose 
veins.

An August 1993 VA genitourinary examination reflects that the 
veteran reported he did not have any problems with his 
genitourinary tract.  On examination, no abnormalities were 
detected.  The diagnosis was a normal genitourinary system.

In August 1993, the veteran underwent a VA non-tuberculous 
diseases and injuries of the respiratory system examination, 
during which he reported he had intermittent congestion in 
both of his lungs for the previous 20 years.  He also said he 
had a productive cough with darkish phlegm.  He said he had 
never required medical attention and had not seen a physician 
for his lung problems.  He said he had smoked 11/2 packs of 
cigarettes per day for the past 30 years, and continued to 
smoke.  It was also noted he had a history of asbestos 
exposure in his civilian life when he worked as a supervisor 
at a plant where petroleum products were mixed.  He denied 
having any shortness of breath or chest pain.  On 
examination, it was noted that no malignancy was present.  
The diagnoses included probable chronic obstructive pulmonary 
disease (COPD).  It was also noted he had chronic bronchitis 
by history. 
 
VA pulmonary function tests, conducted in August 1993, were 
normal. 

In a June 1994 letter, the veteran's wife indicated that her 
husband had toxoplasmosis and pulmonary obstruction, all of 
which were attributable to service.

Private outpatient treatment records, dated in 1994, 
reflected that the veteran's lungs were clear.

In a May 1995 letter, the veteran's wife indicated that the 
veteran had something wrong with his blood, among other 
health problems, all of which were related to his military 
service. 

A VA outpatient record, dated in 1998, show that the veteran 
complained of genitourinary symptoms including cystitis and 
dysuria.  He was diagnosed as having prostatitis among other 
things.  Chronic UTIs were not diagnosed. 

VA and private outpatient treatment records, dated in 1999, 
show that the veteran was diagnosed as having large right 
lower lobe non-small cell lung cancer.  It was noted he had a 
history of significant tobacco use, smoking 21/2-3 packs per 
day for 30 years.  In April 1999, he was hospitalized at M.D. 
Anderson Cancer Center.  It was reported that he was a former 
smoker who presented with intermittent fever and evidence of 
a right lower lobe collapse.  

In a September 2000 statement, Garrett L. Walsh, M.D., 
indicated that the veteran had been diagnosed as having lung 
cancer in March 1999.  It was noted that the exact date that 
a lung cancer starts is unknown and the latency period before 
a cancer is demonstrated on a chest X-ray can be many years.  
Dr. Walsh related that he could not state with certainty that 
the veteran's lung cancer was present in 1994.  Dr. Walsh 
also indicated that he hoped that VA would be somewhat 
lenient in terms of waiving the 30 year presumption period.


II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the December 1993 and May 1999 RO decisions 
which denied his service connection claims.  The key issues 
in this case are whether the veteran's claimed disabilities 
currently exist and whether they are related to service or 
service-connected disabilities, and the RO's 1993 and 1999 
decisions, as well as the statement of the case and 
subsequent supplemental statements of the case, informed the 
veteran that certain information was needed to substantiate 
his claims.  VA has met its duty to inform the veteran.  The 
Board concludes the discussions in the rating decisions, 
statement of the case, supplemental statements of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO has made exhaustive efforts to associate all 
outstanding VA records with the claims file, including 
records from the VA facilities in Corpus Christi, Houston, 
and San Antonio, Texas.  It is noted that the veteran has 
reported that he is in receipt of Social Security disability 
benefits based on his back disability; and related records 
are not on file.  Efforts to obtain SSA records were not 
undertaken as such records apparently deal with the veteran's 
back condition and are irrelevant to the claims presently 
before the Board.  The veteran has not suggested that SSA 
records are relevant to the claims presently before the 
Board, and he has not referenced any additional unobtained 
evidence that might aid his claims.  The RO has requested all 
relevant records identified by the veteran and the veteran 
was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  While VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for a malignant tumor may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Secondary service connection will be 
granted when a disability is proximately due to or the result 
of a service connected disease or injury.  Id.  Secondary 
service connection may be established for a disability which 
is aggravated by a service-connected disability.  Allen v. 
Brown, 8 Vet. App. 374 (1995).

Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).


A.  Varicose Veins

A review of the veteran's service medical records reveals 
that the veteran's vascular system was normal on enlistment 
examination in December 1961.  During a routine examination 
in April 1964, it was noted that he had a varicose vein of 
the right gastrocnemius.  At the time of his separation 
examination in November 1964, his vascular system was noted 
as clinically normal.  Varicose veins (of either extremity) 
were not indicated. 

The first post-service indication of varicose veins is in 
August 1993, decades after the veteran's period of service.  
Specifically, in August 1993, the veteran underwent a VA 
veins examination, during which he reported he had veins on 
the back of his calves for many years.  The diagnoses 
included asymptomatic varicose veins. 

In sum, it is noted that varicose veins of the left leg were 
never noted during the veteran's period of active service.  
Further, while there is current evidence of varicose veins of 
the left leg, there is no competent medical evidence linking 
such to his period of service or to his already service-
connected varicose veins of the right leg.  38 C.F.R. 
§ 3.310.  Absent competent medical evidence of service 
incurrence and causality, the Board finds that the veteran's 
claim of service connection for varicose veins of the left 
leg must be denied.  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

B.  Toxoplasmosis 

The veteran contends that he contracted toxoplasmosis during 
service.  A review of the record shows that there is neither 
evidence of toxoplasmosis during service or currently.  

The Court has stated that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, "and 
held that "[i]n the absence of proof of a present disability 
[,] there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 43-144 (1992).  Because there is no evidence of a 
current and competent diagnosis of toxoplasmosis, the claim 
of service connection must be denied.  Id.

C.  Chronic UTIs

The veteran contends that he has chronic UTIs, which began 
during service.  A review of the veteran's service medical 
records show that the veteran's genitourinary system was 
consistently normal during the course of his period of active 
service.  There are absolutely no complaints, treatment, or 
diagnoses of UTIs during service. 

The first post-service indication of chronic UTIs is in 1993, 
well over thirty years after the veteran's service discharge.  
Specifically, on August 19, 1993, the veteran underwent both 
a VA general medical examination and a VA genitourinary 
examination.  During the VA general medical examination 
specific findings were not made with regard to his 
genitourinary system, nevertheless, it was concluded he had 
mild genitourinary tract infections.  During the VA 
genitourinary examination, objective findings were made, and 
it was concluded that he had a normal genitourinary system.  
More recent medical evidence, dated in 1998, suggests that 
the veteran has current genitourinary complaints; however, he 
has not been diagnosed as having UTIs.  

In sum, it is pointed out that the current record is somewhat 
conflicting as to whether the veteran currently has chronic 
UTIs.  However, assuming he does have chronic UTIs currently, 
there is still no competent medical evidence which links such 
to his period of active service.  As such, his claim must be 
denied.  Caluza, supra.


D.  Residuals of Radiation Exposure

Under the provisions of 38 U.S.C.A. § 1112(c), service 
incurrence may be presumed for certain listed diseases in a 
"radiation-exposed veteran."  A radiation exposed veteran is 
a veteran who participated in a radiation-risk activity while 
on active duty.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  Radiation risk activity means either on 
site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; 
or internment as a prisoner of war in Japan during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of veterans who occupied 
Hiroshima or Nagasaki, Japan, as described above.  
38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. §§ 3.309(d)(3)(ii).  
Fatigue and chronic body pain are not recognized as diseases 
specific to radiation-exposed veterans.  See 38 U.S.C.A. 
§ 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

In order to establish a claim under 38 C.F.R. § 3.111(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. 
§ 3.311(b)(5). 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were not 
intended to be an exclusive list of diseases warranting 
service connection.  The Federal Circuit also held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  In 
such cases, a claimant must be given the opportunity to prove 
that exposure to ionizing radiation during service actually 
caused a claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  The Secretary then published a final rule 
amending 38 C.F.R. § 3.311, thereby implementing the Federal 
Circuit's decision to allow a claimant to establish direct 
service connection even if the condition is not radiogenic 
under 38 C.F.R. § 3.311.  60 Fed. Reg. 9627-28 (February 21, 
1995).  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993). 

The veteran alleges that he was exposed to radiation as part 
of his training as an engineer, while stationed at Fort 
Belvoir, Virginia.  He also alleges he was exposed to 
radiation at Fort Bragg, North Carolina, while assembling 
nuclear devices.  He asserts his radiation residuals include 
fatigue and constant body pain. 

A review of the claims file does not reveal any objective 
evidence showing that the veteran was exposed to radiation.  
The veteran did not serve during World War II, and there is 
no evidence that he participated in a radiation risk 
activity, including on site participation in a test involving 
the atmospheric detonation of a nuclear device, and he does 
not appear to allege otherwise.  

Further, a review of the record does not reveal any evidence 
showing that the veteran has any of the recognized radiogenic 
diseases.  Rather, he asserts his radiation related 
disabilities include fatigue and constant body pain.  
Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Here, there is 
no evidence of any present disability related to fatigue and 
constant body pain.  Furthermore, even if there was a 
disability related to these symptoms, no physician has linked 
such a disability to inservice radiation exposure.  Combee, 
supra.  

Given the lack of evidence of inservice radiation exposure 
and a related disability, the veteran's claim must be denied.  
Id.

 
E.  Bilateral Pes Planus

The veteran's service medical records are silent for any foot 
problems, including bilateral pes planus.  Rather, 
examinations conducted in 1961, 1962, 1963, and 1964 
disclosed that his feet were normal.  Pes planus was first 
noted in the 1990s, decades after his service separation.  
Specifically, bilateral pes planus was noted on VA general 
medical and Agent Orange examinations conducted in August 
1993.  There is no medical evidence on file which provides an 
etiological link between current bilateral pes planus and 
service.  Absent medical evidence establishing a nexus to 
service and the normal feet in service, the veteran's claim 
of service connection for bilateral pes planus must be 
denied. 

The Board has considered the provisions of 38 U.S.C.A. § 
1154; however, there is no allegation of a relationship 
between the claimed disorders and combat.

F.  Bronchitis

A review of the veteran's service medical records is entirely 
silent for any indications of bronchitis.  During an August 
1993 VA examination, the veteran reported a history of 
respiratory problems, including a productive cough.  He also 
related he had never sought medical treatment for his 
problems.  Following an examination, the diagnosis was a 
history of bronchitis.  There is no other medical evidence on 
file showing complaints, treatment, or a diagnosis of 
bronchitis.  Even assuming he does have a current diagnosis 
of bronchitis, there is no evidence linking such with his 
period service. 

Given the lack of medical evidence showing that any current 
bronchitis is related to service, and the normal findings at 
separation, the veteran's claim of service connection must be 
denied. 


G.  Malignant Neoplasm of the Right Lung

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, diabetes, and soft-tissue sarcomas.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 
McCartt v. West, 12 Vet. App. 164 (1999).  With respect to 
respiratory cancer (including lung cancer), the applicable 
presumptive period is 30 years. 

The veteran's service medical records reveal that his lungs 
and chest were consistently normal during the course of his 
service, including at the time of his enlistment and 
separation examinations.

There is no evidence of a malignant neoplasm of the right 
lung (lung cancer) within one year of the veteran's service 
discharge, which is the presumptive period for chronic 
disabilities.  Further, there is no evidence of a malignant 
neoplasm of the right lung within the thirty year presumptive 
period for Agent Orange respiratory cancer.  Rather, medical 
evidence in the early 1990s, within the thirty year 
presumptive period reflect that the veteran's chest X-rays 
and pulmonary function tests were consistently normal.  In 
fact, a chest radiograph in August 1993 was interpreted as 
showing no acute cardio-pulmonary disease.  The first post-
service indication of lung cancer is in 1999, which is 35 
years after his service discharge. 

With regard to the matter of etiology, it is pointed out that 
there is absolutely no medical evidence on file linking the 
veteran's current lung cancer with his period of service, 
including claimed Agent Orange exposure.  Notably, in a 
September 2000 statement, Garrett L. Walsh, M.D., indicated 
that he could not state with any certainty the date of onset 
of the veteran's cancer, including whether such was present 
in 1994.  Dr. Walsh's recommendation that VA waive the 
application of the 30 year presumptive period is 
acknowledged; however, there is no basis for a waiver in this 
case particularly given the lack of an etiological opinion on 
file linking the veteran's current lung cancer to Agent 
Orange exposure.

In the absence of medical evidence showing an etiological 
link between a current malignant neoplasm of the right lung 
and inservice Agent Orange exposure, the claim must be 
denied.

All Service Connection Claims

The veteran's allegations

The veteran claims that there is an etiological link between 
his current varicose veins of the left leg and his already 
service-connected varicose veins of the right leg; he claims 
he developed toxoplasmosis, bilateral pes planus, chronic 
UTIs, and bronchitis during service and has these 
disabilities currently; he claims that he was exposed to 
radiation during active duty and has residual disability 
including pain and fatigue; and he claims that he was exposed 
to Agent Orange while on active duty and has a resultant 
malignant neoplasm of the right lung.  While the veteran is 
competent to testify as to symptomatology he has experienced, 
without medical expertise or training, he is not competent to 
offer a medical opinion as to diagnosis or causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).  Similarly, the 
veteran's wife's pronouncements regarding the veteran's 
diagnoses and the causation of such have no probative value.

Benefit of the doubt doctrine

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against all of the veteran's service 
connection claims and, thus, the rule is inapplicable. 


ORDER

Service connection for varicose veins of the left leg is 
denied. 

Service connection for toxoplasmosis is denied.

Service connection for chronic UTIs is denied.

Service connection for residuals of radiation exposure is 
denied.

Service connection for bilateral pes planus is denied.

Service connection for bronchitis is denied.

Service connection for a malignant neoplasm of the lobe of 
the right lung, claimed as secondary to herbicide exposure, 
is denied.


REMAND

Shrapnel Wounds of the Left Forearm, Bilateral Tinnitus, and 
Residuals of a Perforation of the Tympanic Membrane of the 
Right Ear

The veteran alleges that he sustained shrapnel wounds to the 
left forearm during his service in the Republic of Vietnam, 
and he alleges he has current residuals from these inservice 
shrapnel wounds.  The veteran also claims that he has 
bilateral tinnitus and residuals of a perforation of the 
tympanic membrane of the right ear, due to noise exposure 
during service.  The Board acknowledges the veteran's combat 
service.  The record specifically reveals that, while he was 
stationed in Vietnam, his military occupational specialty was 
that of a combat engineer.  38 U.S.C.A. § 1154(b).  Assuming 
as true the veteran's allegations of inservice injuries, he 
is still obligated to present competent medical evidence of a 
current disability and of a nexus between the current 
disability and service.  Id.  As the record currently stands, 
there is no opinion on file regarding the etiology of any 
residuals of shrapnel wounds of the left forearm, bilateral 
tinnitus, and residuals of a perforation of the tympanic 
membrane of the right ear.  Accordingly, the veteran should 
be afforded a VA examination which addresses the nature and 
etiology of his claimed shrapnel wounds of the left forearm, 
bilateral tinnitus, and residuals of a perforation of the 
tympanic membrane of the right ear.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  Additionally, outstanding medical 
records should be obtained from VA facilities as well as the 
veteran's former employer, American Airlines.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Skin Problems

In an April 1994 decision, the RO denied the veteran's claim 
of service connection for skin lesions and growths of the 
arms and hands secondary to Agent Orange exposure.  In May 
1994, the veteran filed a timely notice of disagreement.  As 
the veteran has not yet been furnished with an initial 
statement of the case, appropriate action must be taken.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
statement of the case with respect to his 
claim of service connection for skin 
lesions and growths of the arms and 
hands, claimed as secondary to Agent 
Orange exposure, to include notification 
of the need to timely file a substantive 
appeal to perfect his appeal on this 
issue.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for ear 
and/or left arm problems, including but 
not limited to the VA facilities in Texas 
and any healthcare facilities associated 
with American Airlines.  The RO should 
then contact the identified sources and 
obtain copies of the records, following 
the procedures of 38 C.F.R. § 3.159.

3.  The veteran should be scheduled for a 
VA general medical examination to 
evaluate the nature and etiology of any 
residuals of a shrapnel wound to the left 
forearm.  The claims folder and a copy of 
the Board's remand must be made available 
to the examiner for review prior to the 
examination.  All findings should be 
reported in detail.  The examiner should 
address the following:

Does the veteran have residuals of a 
shrapnel wound to the left forearm?  If 
so, state a medical opinion as to whether 
it is at least as likely as not that any 
residuals of a shrapnel wounds of the 
left forearm is the result of an injury 
he had in service.

4.  The veteran should be scheduled for a 
VA ear, nose and throat examination to 
evaluate the nature and etiology of any 
bilateral tinnitus and residuals of a 
perforation of the tympanic membrane of 
the right ear.  The claims folder and a 
copy of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should address the following:

Does the veteran have bilateral tinnitus 
and/or residuals of a perforation of the 
tympanic membrane of the right ear?  If 
so, state a medical opinion as to whether 
it is at least as likely as not that any 
bilateral tinnitus and/or residuals of a 
perforation of the tympanic membrane of 
the right ear is/are the result of a 
disease or injury he had in service, 
including claimed acoustic trauma.

5.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

6.  If the veteran perfects the appeal 
for the claim of service connection for 
skin lesions and growths of the arms and 
hands, claimed as secondary to Agent 
Orange exposure, the case should be 
returned to the Board. 

7.  The RO should readjudicate the claims 
of service connection for shrapnel wounds 
of the left forearm, bilateral tinnitus, 
and residuals of a perforation of the 
tympanic membrane of the right ear.  The 
entire claims file must be reviewed prior 
to any adjudicatory action.  If the claim 
is denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

